 In the Matter of COTZCORAN METAL PRODUCTS CORPORATIONandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, C. I. O.Case No. R-4372.-Decided Novembe/ 7, 194Jurisdiction:refrigerating and heating equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition to any union until certified by the Board ; electionnecessary,UnitAppropriate for Collective Bargaining:allproduction and maintenanceemployees ; employees who were previously watchmen and boilertenders andnow solely engaged as boiler operators included in unit.Mr. Fae W. Patrick,of Indianapolis, Ind., for the Company.Mr. William Sentner,of St. Louis, Mo., andMr. James Payne,ofEvansville, Ind., for the U. E.Mr. Hugh GormleyandMr. T. N. Taylor,of Indianapolis, Ind.,for the Federal Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the U. E., alleging thata questionaffecting commerce had arisen concerning the representa-tion of employees of Corcoran Metal Products Corporation, Wash-ington, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before Arthur R. Donovan, Trial Examiner. Said hearing washeld at Washington, Indiana, on October 13, 1942.The Company,the U. E., and 'Federal Union No. '21364, A. F. of L, herein calledthe Federal Union, appeared, participated. and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.45 N. L.R. B., No. 66..439 440DECISIONS' OF NATIONALLABOR RELATIONS BOARDOn October 26, 1942, the U. E. filed a brief whichhas been con-sidered by the Board.Upon the entirerecord inthe case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCorcoran Metal- Products Corporation is an Indiana corporationengaged at Washington, Indiana, in the manufacture of unit heaters,refrigeration condensers, spiral fin tubing and water can closures. -During the 12-month period ending July 31, 1942, the Company pur-chased raw materials, consisting of steel, copper, brass, tin, and lead,valued at approximately $750,000, 90 percent of which was shipped tothe Company from points outside the State of Indiana.During thesame' period the Company sold $1,274,128.92 worth of finished prod-ucts, 90 percent of which was shipped to points outside the Stateof Indiana.The Company admits it is engaged in interstate com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company.Federal Union No. 21364 is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 20, 1942, the U. E. requested the Companyto recognize it as the exclusive bargaining agent for certain of theCompany's employees.The Company refused to recognize the U. E.unless anduntil it was certified by the Board.The Federal Unioncontends that a contract between it and the Company is a bar toa determination of representatives.Since 1937 the Company and the Federal Union have had collectivebargaining contracts.The contract involved herein is dated Sep-tember 25, 1941, and by its terms is to continue annually after the ef-fective date unless a 30 days' notice is given in writing by either partyprior to any annual date of the desire to change or amend the same.On August 25, 1942, the Company received a letter purporting to befrom the Secretary of the Federal Union addressed to the manage-ment of the Company and containing the statement that the FederalUnion was thereby notifying the Company of its desire to revise CORCORAN -METAL PRODUCTS CORPORATION441the contract for the coming year.The Federal Union contends thatDavid Wiggs, who signed the aforementioned letter, was suspended,as well as other officers of the Federal Union, by the Regional Directorof the A. F. of L., at a meeting held on August 24, 1942.Thereafteran-A. F. of L. organizer assumed control and direction of the FederalUnion and has continued to act in this capacity up to the time of thisproceeding.The Company became aware of the suspension of Wiggsshortly after August 24.The Federal Union argues that the pur-ported notice given by WWriggs on August 25 was unauthorized andillegal since he was no longer an officer of the Federal Union and,consequently, that the contract between the Company and the FederalUnion was renewed and is still in effect and constitutes a bar to an elec-tion at this time.We find that the contract is not a bar, since theU. E. gave notice of its claim prior to the renewal date.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the U. E. represents a substantial numberof employees in the unit hereinafter found to be appropriate?We find that a , question affecting commerce has arisen concerningthe representation of the employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth unions contend that the appropriate unit should compriseall employees of the Company excluding foremen, plant guards, cleri-cal and office help and those persons employed in an executivecapacity.This is substantially the same unit as covered by theFederal Union's contract.The sole controversy concerning the unit is with respect to theboiler operators, whom the Company would exclude and the unionswould include.There are four employees included in this classifica-tion.They have never been bargained for by the Federal Unionsince, untilrecently, they were classified as watchmen.At that timetheir duties were to guard the plant and to tend the plant boilers.The Company now employs plant guards, who have beenassignedthe plant-protection duties previously performed by the watchmen.The four former watchmen now act only as boiler operators.TheCompany desires their exclusion from the unit-so that in the eventof a strike, they could remain in the plant to maintain the, steampressure of the plant's boilers.Since it appears that the four boiler'The statement of the Regional Director shows that the U. E.submitted to him 228authorization cards, -all dated in August 1942, all of which appear to bear genuine originalsignatures and 219 of which are names of persons whose names are on the Company's payroll of September 3, 1942.This pay roll contains the names of 330 persons in the appro-priate unit.The Federal Union relies on its contract with the Company to substantiate its claim ofrepresentation---- - 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators are now working solely as maintenance employees,_we shallinclude them in the unit.We find that all employees of the Company, including boiler oper,ators, but excluding foremen, plant guards, clerical and office help,and those persons employed in an executive capacity, 'constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as, part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Corcoran MetalProducts Corporation,Washington, Indiana, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eleventh Region,acting- in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regu-'lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including any such em-'ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or trainingof the -United States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or by Federal Union No. 21364, affiliated with the,Amer-ican Federation of Labor, for the purposes of collective bargaining,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.